
	

113 HR 4534 RH: Native American Children’s Safety Act
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 530
		113th CONGRESS
		2d Session
		H. R. 4534
		[Report No. 113–699]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Cramer introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 30, 2014
		
		
			
		
		A BILL
		To amend the Indian Child Protection and Family Violence Prevention Act to require background
			 checks before foster care placements are ordered in tribal court
			 proceedings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Native American Children’s Safety Act.
		2.Criminal records checksSection 408 of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3207) is
			 amended by adding at the end the following:
			
				(d)By tribal social services agency for foster care placements in tribal court proceedings
					(1)DefinitionsIn this subsection:
						(A)Covered individualThe term covered individual includes—
							(i)any individual 18 years of age or older; and
							(ii)any individual who an Indian tribe described in paragraph (2)(A) determines is subject to a
			 criminal records checks under that paragraph.
							(B)Foster care placementThe term foster care placement means any action removing an Indian child from a parent or Indian custodian for temporary
			 placement in a foster home or institution or the home of a guardian or
			 conservator if—
							(i)the parent or Indian custodian cannot have the child returned on demand; and
							(ii)parental rights have not been terminated.
							(C)Indian custodianThe term Indian custodian means any Indian—
							(i)who has legal custody of an Indian child under tribal law or custom or under State law; or
							(ii)to whom temporary physical care, custody, and control has been transferred by the parent of the
			 child.
							(D)ParentThe term parent means—
							(i)any biological parent of an Indian child; or
							(ii)any Indian who has lawfully adopted an Indian child, including adoptions under tribal law or
			 custom.
							(E)Tribal courtThe term tribal court means a court—
							(i)with jurisdiction over foster care placements; and
							(ii)that is—
								(I)a Court of Indian Offenses;
								(II)a court established and operated under the code or custom of an Indian tribe; or
								(III)any other administrative body of a tribe that is vested with authority over foster care placements.
								(F)Tribal social services agencyThe term tribal social services agency means the agency of the Federal Government or of an Indian tribe described in paragraph (2)(A)
			 that has the primary responsibility for carrying out foster care services
			 or approval (as of the date on which the proceeding described in paragraph
			 (2)(A) commences) of the Indian tribe.
						(2)Criminal records checks before placement
						(A)In generalExcept as provided in paragraph (3), no foster care placement shall be finally approved until the
			 tribal social services agency—
							(i)completes a criminal records check of each covered individual who resides in the household or is
			 employed at the institution in which the foster care placement will be
			 made; and
							(ii)concludes that each covered individual described in clause (i) meets such standards as the Indian
			 tribe shall establish in accordance with subparagraph (B).
							(B)Standards of placementThe standards described in subparagraph (A)(ii) shall include—
							(i)requirements that each tribal social services agency described in subparagraph (A)—
								(I)perform criminal records checks, including fingerprint-based checks of national crime information
			 databases (as defined in section 534(f)(3) of title 28, United States
			 Code); and
								(II)check any child abuse and neglect registry maintained by the State, and tribal abuse registries if
			 they exist, in which the covered individual resides for information on the
			 covered individual, and request any other State in which the covered
			 individual resided in the preceding 5 years, to enable the tribal social
			 services agency to check any child abuse and neglect registry maintained
			 by that State for such information; and
								(ii)any other additional requirement that the Indian tribe determines is necessary.
							(C)ResultsExcept as provided in paragraph (3), no foster care placement shall be ordered in any proceeding
			 described in subparagraph (A) if an investigation described in clause (i)
			 of that subparagraph reveals that a covered individual described in that
			 clause has been found by a Federal, State, or tribal court to have
			 committed any crime listed in clause (i) or (ii) of section 471(a)(20)(A)
			 of the Social Security Act (42 U.S.C. 671(a)(20)(A)).
						(D)DeadlineExcept as provided in paragraph (3), the tribal social services agency shall satisfy the
			 requirements of clauses (i) and (ii) of subparagraph (A) before issuing a
			 final foster care license.
						(3)Emergency placementParagraph (2) shall not apply to an emergency foster care placement, as determined by Tribal Social
			 Services Agency described in paragraph (2)(A).
					(4)Recertification of foster homes or institutions
						(A)In generalNot later than 2 years after the date of enactment of this subsection, each Indian tribe shall
			 establish procedures to recertify homes or institutions in which foster
			 care placements are made.
						(B)ContentsThe procedures described in subparagraph (A) shall include, at a minimum, periodic intervals at
			 which the home or institution shall be subject to recertification to
			 ensure—
							(i)the safety of the home or institution for the Indian child; and
							(ii)that each covered individual who resides in the home or is employed at the institution is subject
			 to a criminal records check in accordance with this subsection, including
			 any covered individual who—
								(I)resides in the home or is employed at the institution on the date on which the procedures
			 established under subparagraph (A) commences; and
								(II)did not reside in the home or was not employed at the institution on the date on which the
			 investigation described in paragraph (2)(A)(i) was completed.
								(C)Guidance issued by the SecretaryThe procedures established under subparagraph (A) shall be subject to any regulation promulgated or
			 guidance issued by the Secretary that is in accordance with the purpose of
			 this subsection.
						(5)GuidanceNot later than 1 year after the date of enactment of this subsection and after consultation with
			 Indian tribes, the Secretary shall promulgate guidance regarding—
						(A)procedures for a criminal records check of any covered individual who—
							(i)resides in the home or is employed at the institution in which the foster care placement is made
			 after the date on which the investigation described in paragraph (2)(A)(i)
			 is completed; and
							(ii)was not the subject of an investigation described in paragraph (2)(A)(i) before the foster care
			 placement was made;
							(B)self-reporting requirements for foster care homes or institutions in which any covered individual
			 described in subparagraph (A) resides if the head of the household or the
			 operator of the institution has knowledge that the covered individual—
							(i)has been found by a Federal, State, or tribal court to have committed any crime listed in clause
			 (i) or (ii) of section 471(a)(20)(A) of the Social Security Act (42 U.S.C.
			 671(a)(20)(A)); or
							(ii)is listed on a registry described in paragraph (2)(B)(i)(II);
							(C)procedures and guidelines for emergency foster care placements under paragraph (3); and
						(D)procedures for certifying compliance with this Act..
		
	
		December 22, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
